ACCEPTED
                                                                                           12-13-00386-CR
                                                                               TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                      2/2/2015 10:57:20 PM
                                                                                              CATHY LUSK
                                                                                                    CLERK

                              Cause No. 12-13-00386-CR

                                                                           FILED IN
                                                                    12th COURT OF APPEALS
                           In the Court of Appeals for the               TYLER, TEXAS
                        Twelfth Judicial District at Tyler, Texas   2/2/2015 10:57:20 PM
                                                                         CATHY S. LUSK
                                                                             Clerk

                                 WILLIE OWENS III.,
                                     Appellant

                                           V.

                                  STATE OF TEXAS,
                                      Appellee


                     On Appeal from Cause No. 2012-0096 in the
                217th Judicial District Court of Angelina County, Texas


                  State’s Third Motion for Extension (Unopposed)


To the Honorable Justices of this Court:

         Appellee, State of Texas, moves for a 7-day extension of time to file its

brief.

                                            I.

         Under the Texas Rules of Appellate Procedure, the general deadline to file

an appellee’s brief is 30 days after the date the appellant’s brief was filed. Tex. R.

App. P. 38.6(b). Appellant’s Brief was file on December 15, 2014, giving the

State until Wednesday January 14, 2015 to file its brief. The State requested a 7-


                                            1
day extension of time on Wednesday January 14, 2015 and a 10-day extension of

time on Wednesday, January 21, 2015 which would make the brief due Monday

February 2, 2015 due to January 31, 2015 falling on a weekend.

       The State of Texas now requests a 7-day extension of time in which to file

its brief.

                                          II.

       Good cause exists for allowing the State additional time to file its brief for

the following reasons:

       1.    Counsel for the State was working on and completed two other briefs

during this time-frame in Johnson v. State, No. 12-14-00160-CR and Albro v.

State, No. 12-14-00182-CR. Counsel for the State is also actively working on

Dominey v. State, No. 12-14-00226-CR, Finley v. State, No. 12-14-00005-CR, and

Alfred v. State, No. 12-14-00319-CR during the same time frame.

       2.    Counsel for the State had to prepare for a jury trial in State v. Duron,

No. 2014-0323 and State v. Taylor, No. 2014-0145 both of which were scheduled

for jury selection on February 2, 2015. This is in addition to the normal felony

criminal docket counsel must prepare for.

       3.    Counsel for the State has requested a total of less than thirty (30) days

extension combined, is 80% done with the State’s Brief, and made a good-faith

effort to complete State’s Brief prior to the February 2, 2015 deadline.


                                           2
      4.     Counsel for the Appellant is unopposed to this motion.

                                           III.

      From the above-listed reasons, the State has demonstrated that good cause

for the failure to be able to submit its brief by the Court’s deadline. This is the

State’s first motion for extension, and it is not brought for purposes of delay or

harassment, but to see that justice is done.

      Wherefore, Appellee State of Texas prays that the Court grant its requested

7-day extension to file its State’s Brief in this matter.

                                                             Respectfully Submitted,

                                                          /s/ April Ayers-Perez
                                                            Assistant District Attorney
                                                        Angelina County D.A.’s Office
                                                                          P.O. Box 908
                                                                   Lufkin, Texas 75902
                                                                 (936) 632-5090 phone
                                                                    (936) 637-2818 fax
                                                               State Bar No. 24090975
                                                           aperez@angelinacounty.net

                                                                 Attorney for Appellee
                                                                        State of Texas




                                            3
                               Certificate of Service


      I do certify that on February 2, 2015 a true and correct copy of the above

document has been served electronically to Al Charanza, attorney for Appellant,

Willie Owens, III., through efile.txcourts.gov.

                                                        /s/ April Ayers-Perez

                            Certificate of Conference

      I certify that on February 2, 2015 I conferred with Al Charanza via email

about this motion, and certify that he was unopposed to a 7-day extension.

                                                        /s/ April Ayers-Perez




                                          4